DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections under 35 U.S.C 112
Claim 13 has been amended to conform to Section 112. Thus, the previous rejection of claim 13 is now withdrawn.
Double Patenting Rejections
Claims 1-20 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,461,000.
After reading the previous argument, the Examiner agrees that the previous explanation is not clear. However, the US Patent 10,461,000 still claims similar features of the pending invention. Thus, claims 1-20 are maintained to be unpatentable over claims 1-20 of U.S. Patent No. 10,461,000 under a new explanation (see the explanation below).
Claims 1-20 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,793,186.
After reading the previous argument, the Examiner agrees that the rejection is not clear. However, the US Patent 9,793,186 still claims similar features of claims 1-6 of the pending invention. Thus, claims 1-6 are maintained to be unpatentable over claims 
Rejections under 35 U.S.C 102
Claims 7-9,13, 14-16 and 18-20 are previously rejected under 35 US 102(a)(1) as being anticipated by Ma (US 2015/0015288).
After reading the previous argument, the Examiner agrees that the previous explanation is not clear. However, the Ma reference still read on the features of the pending invention. Thus, claims 1-20 are still rejected under 35 US 102(a)(1) as being anticipated by Ma (US 2015/0015288). (see the explanation below).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,461,000. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
claim 1 of the pending application, the US Patent teaches all similar features of a method of making a semiconductor device (the same preamble of claim 1 of US Patent), comprising:
	providing a partial semiconductor wafer (refer to a partial of a semiconductor wafer in line 3 of claim 1 of US Patent);
	providing a wafer holder including a tape portion with one or more openings through the tape portion (see lines 4-5 of claim 1 of US Patent); 
mounting the partial semiconductor wafer (refer to the partial of the semiconductor wafer in claim 1 of US Patent) over the one or more openings in the tape portion of the wafer holder (see lines 6-7 of claim 1); and 
providing an electrical connection to the partial semiconductor wafer through the one or more openings in the tape portion during probe testing (see lines 8-10 of claim 1).
Claim 2 of the pending application is rejected to as being dependent upon a rejected base claim.
Claim 3 of the pending application includes the features of claim 3 of US Patent.
Claim 4 of the pending application includes the features of claim 4 of US Patent.
Claim 5 of the pending application includes the features of  claim of US Patent.
Claim 6 of the pending application includes the features of claim 6 of US Patent.
claim 7 of the pending application, the US Patent teaches all similar features of an apparatus for probe testing a semiconductor device (see the preamble of claim 7 in US Patent), comprising: 
a semiconductor wafer (see line 3 of US Patent); and 
a wafer holder (refer to a wafer holder in line 4 of claim 7) including a film portion (NOTE: the US Patent explicitly teaches the support structure is a type of tape material (refer to the tape portion in line 4 of US Patent). Accordingly to dictionary.com/browse/film, the word “film” means a thin sheet of any material. Thus, the “tape portion” in claim 14 of US Patent can be broadly interpreted as the claimed film portion because it is merely a portion of a thin sheet of a tape material) with one or more openings through the film portion (see lines 4-5), wherein the semiconductor wafer is mounted over the opening in the film portion of the wafer holder and the opening in the film portion is configured to establish an electrical connection to the semiconductor wafer through the opening in the film portion during probe test (see lines 6-9 of claim 7 of US Patent).
Claim 8 of the pending application, the US Patent teaches the semiconductor wafer comprises a partial semiconductor wafer (refer to a partial of the semiconductor wafer in claim 7 of the US Patent).
Claim 9 of the pending application includes features of claim 9 of US Patent.
Claims 10-13 of the pending application is rejected to as being dependent upon a rejected base claim.
Regarding claim 14 of the pending application, the US Patent teaches an apparatus for probe testing a semiconductor device (see the preamble of claim 14), comprising: 
a semiconductor wafer (see line 3 in claim 14 of US Patent); 
a wafer holder including a support structure (refer to a tape portion of claim 14) (see line 4 of claim 14); and 
a conductive trace formed on the support structure (refer to a tape portion in claim 14 of US Patent) (see line 5), wherein the semiconductor wafer is mounted over the support structure of the wafer holder (refer to the tape portion in claim 14) and the conductive trace is configured to establish an electrical connection to the semiconductor wafer through the conductive trace during probe testing (see lines 5-9 of claim 14).  
Regarding claim 15 of the pending application, the US Patent explicitly teaches the support structure is a type of tape material (refer to the tape portion in line 4 of US Patent). Accordingly to dictionary.com/browse/film, the word “film” means a thin sheet of any material. Thus, the “tape portion” in claim 14 of US Patent can be broadly interpreted as the claimed film in claim 15 of the pending application because it is merely a portion of a thin sheet of a tape material.
Regarding claim 16 of the pending application, the US Patent teaches the support structure comprises one or more strips of tape or film (See line 4 of claim 14).  
Regarding claim 17 of the pending application, the US Patent teaches the semiconductor wafer includes stacked partial semiconductor wafer (see claim 16 of US Patent).  
claim 18 of the pending application, the US Patent teaches a first surface of the semiconductor wafer is oriented toward the support structure (See claim 17 or claim 18 of US Patent).  NOTE: since the Applicant does not claim here a first surface of the semiconductor wafer is an active surface or a non-active surface, the Examiner broadly interpret the first surface of the semiconductor wafer as either an active surface or a non-active surface as claimed in claim 17 or 18 of the US Patent.
Regarding claim 19 of the pending application, the US Patent teaches a second surface of the semiconductor wafer is oriented toward the support structure (See claim 18 or claim 17 of US Patent).  NOTE: since the Applicant does not claim here a second surface of the semiconductor wafer is an active surface or a non-active surface, the Examiner broadly interpret the second surface of the semiconductor wafer as either a non-active surface or an active surface as claimed in claim 18 or 17 of the US Patent.
Regarding claim 20 of the pending application, the US Patent teaches one or more openings through the support structure (see claim 19 of US Patent).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,793,186. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Regarding claim 1 of the pending application, combination of claims 1 and 5 of US Patent teaches all similar features of a method of making a semiconductor device (the same preamble of claim 1 of US Patent), comprising:
providing a partial semiconductor wafer (refer to a partial of a semiconductor wafer in line 3 of claim 1 of US Patent);
providing a wafer holder (refer to the film frame in line 4 of claim 1 of US Patent) including a tape portion with one or more openings through the tape portion (see lines 4-5 of claim 1 of US Patent); 
mounting the partial semiconductor wafer (refer to the partial of the semiconductor wafer in claim 1 of US Patent) over the one or more openings in the tape portion of the wafer holder (see lines 6-7 of claim 1); and 
providing an electrical connection to the partial semiconductor wafer through the one or more openings in the tape portion during probe testing (see claim 5 of US Patent).
Claims 2-6 of the pending application is rejected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2015/0015288).
Regarding claim 7, Ma teaches an apparatus for probe testing a semiconductor device in fig. 1, comprising:
a semiconductor wafer (refer to 12); and
a wafer holder (25) including a film portion(refer to 29d) with one or more openings (refer to through-via 1 or 2) through the film portion (refer to 29d), wherein the semiconductor wafer (12) is mounted over the opening in the film portion of the wafer holder (refer to through-via 1-2_ and the opening in the film portion is configured to establish an electrical connection (refer to 28) to the semiconductor wafer (12) through the opening in the film portion (refer to via 1 or 2) during probe test (see fig. 1; see par. 17).

Regarding claim 9, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Ma shows the semiconductor wafer (refer to a semiconductor die 12} comprises one or more stacked semiconductor die.
Regarding claim 13, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Ma shows the one or more openings (refer to vias 1-2) in the film portion have a size smaller than a size of an individual die of a plurality of die comprised in the semiconductor wafer (12).
Regarding claim 14, Ma teaches an apparatus for probe testing a semiconductor device in fig. 1, comprising:
a semiconductor wafer (12);
a wafer holder (25) including a support structure (refer to 29d); and
a conductive trace (28) formed on the support structure (29d), wherein the semiconductor wafer (12) is mounted over the support structure (29d) of the wafer-holder (25) and the conductive trace (28) is configured to establish an electrical 
Regarding claim 15, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ma teaches the support structure (29d) comprises a film (see fig. 1).
Regarding claim 16, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ma teaches the support structure (refer to 29d) comprises one or more strips of film (see fig. 1).
Regarding claim 18, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ma teaches a first surface of the semiconductor wafer (refer to lower surface of 12} is oriented toward the support structure (29a-29d).
Regarding claim 19, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ma teaches a second surface of the semiconductor wafer (refer to lower surface of 12) is oriented toward the support structure.
Regarding claim 20, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Ma further including one or more openings (refer to vias 1-2) through the support structure (29b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 14 above, and further in view of Pelley (US 2015/0115463).
 claim 17, Ma teaches all the limitations of the claimed invention for the same reasons as set forth above except for the semiconductor wafer includes stacked partial semiconductor wafer.
Pelley teaches the same field of an endeavor wherein the semiconductor wafer includes stacked partial semiconductor wafer (see fig. 8).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the semiconductor wafer includes stacked partial semiconductor wafer as taught by Pelley in the teaching of Ma so that the test probe can be test the functionality of wafer individually by align the probe to the openings (see par. 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818